
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.18


EXECUTION COPY

FIRST AMENDMENT

TO

MASTER LOAN PURCHASE AGREEMENT

Amendment Dated as of July 17, 2003

by and between

TRENDWEST RESORTS, INC.,
as Seller

and

SIERRA DEPOSIT COMPANY, LLC
as Purchaser

--------------------------------------------------------------------------------


FIRST AMENDMENT
TO
MASTER LOAN PURCHASE AGREEMENT


        THIS FIRST AMENDMENT TO MASTER LOAN PURCHASE AGREEMENT (this
"Amendment"), dated as of July 17, 2003, is made by and between TRENDWEST
RESORTS, INC., an Oregon corporation, as seller (the "Seller") and SIERRA
DEPOSIT COMPANY, LLC, a Delaware limited liability company, as purchaser
(hereinafter referred to as the "Purchaser" or the "Company").


RECITALS


        WHEREAS, the Seller is a party to that Master Loan Purchase Agreement
dated as of August 29, 2002;

        WHEREAS, in order to provide for the future sale of Loans from the
Seller to the Purchaser, the Purchaser has requested that certain amendments be
made to the Master Loan Purchase Agreement;

        WHEREAS, at the time of the original execution of the Master Loan
Purchase Agreement, the Purchaser intended to sell all Loans purchased from the
Seller to Sierra Receivables Funding Company, LLC and expected that Sierra
Receivables Funding Company, LLC would, from time to time, issue series of notes
secured by such Loans;

        WHEREAS, the Purchaser has been notified that Sierra Receivables Funding
Company, LLC will be permitted to issue only one series, the Series 2002-1
Notes, and that, from time to time, Sierra Receivables Funding Company, LLC may
be directed by the holders of the Series 2002-1 Notes to sell Loans to the
Purchaser and the Purchaser may transfer such Loans to an Additional Issuer
which will issue notes secured by such Loans;

        WHEREAS, the Seller and the Purchaser wish to amend the Master Loan
Purchase Agreement to reflect the new terms agreed between the Seller and the
Purchaser and to reflect the fact that notes issued subsequent to Series 2002-1
will be issued by Additional Issuers;

        WHEREAS, the parties to the Master Loan Purchase Agreement have
determined that it is appropriate to make certain amendments to the Master Loan
Purchase Agreement; and

        WHEREAS, the conditions to the amendments have been satisfied;

        NOW, THEREFORE, in consideration of the premises and the agreements
contained herein, the parties hereto agree as follows:

Section 1.    Definitions.

        (a)    Addition of New Definitions.    The following definitions are
hereby added to the definitions in Section 1 of the Master Loan Purchase
Agreement. Each definition shall be added in the correct alphabetical order and
shall read in its entirety as follows:

        "Additional Issuer" shall mean an entity which is a subsidiary of the
Purchaser, other than the Initial Issuer, which purchases Loans from the
Purchaser with the proceeds of a Series of Notes issued by such entity and
pledges the Loans to secure such Series of Notes.

        "Additional Series" shall mean a Series of Notes, other than the
Series 2002-1 Notes.

        "Initial Issuer" shall mean Sierra Receivables Funding Company, LLC, a
Delaware limited liability company as issuer of the Series 2002-1 Notes.

        "Term Purchase Agreement" shall mean a purchase agreement between the
Purchaser and an Additional Issuer pursuant to which the Purchaser sells Loans
to the Additional Issuer and the

2

--------------------------------------------------------------------------------




Additional Issuer purchases such Loans for the purpose of pledging the Loans to
secure a Series of Notes.

        (b)    Amendment of Existing Definitions.    Each of the following terms
contained in Section 1 of the Master Loan Purchase Agreement is hereby amended
and restated to read in its entirety as follows:

        "Collection Account" shall mean with respect to any Series the account
or accounts established as the collection account for such Series pursuant to
the Indenture and Servicing Agreement under which such Series of Notes is
issued.

        "Facility Documents" shall mean, collectively, this Agreement, each PA
Supplement, each Indenture and Servicing Agreement, each Indenture Supplement,
each Pool Purchase Agreement, each PPA Supplement, the Custodial Agreement, the
Lockbox Agreements, the Collateral Agency Agreement, the Loan Conveyance
Documents, the Depositor Administrative Services Agreement, the Issuer
Administrative Services Agreement, the Financing Statements and all other
agreements, documents and instruments delivered pursuant thereto or in
connection therewith.

        "Indenture and Servicing Agreement" shall mean (i) the Master Indenture
and Servicing Agreement dated as of August 29, 2002, together with the Indenture
Supplement, each as amended from time to time, and each among Sierra Receivables
Funding Company, LLC, as issuer, FAC, as master servicer and Wachovia Bank,
National Association, as trustee and collateral agent, and (ii) with respect to
any Additional Series, the indenture and servicing agreement or similar document
or documents pursuant to which such Additional Series is issued and in which the
terms of such Additional Series are set forth.

        "Indenture Supplement" shall mean (i) with respect to Series 2002-1, the
supplement to the Master Indenture and Servicing Agreement executed and
delivered in connection with the issuance of the Series 2002-1 Notes and all
amendments thereof and supplements thereto and (ii) with respect to any
Additional Series, the Indenture and Servicing Agreement for that Series.

        "Issuer" shall mean the Initial Issuer and each Additional Issuer.

        "Issuer Administrative Services Agreement" shall mean the administrative
services agreement dated as of August 29, 2002 by and between FAC as
administrator and the Initial Issuer.

        "Lockbox Agreement" shall mean (i) with respect to Loans pledged to
secure the Series 2002-1 Notes, any agreement substantially in the form of
Exhibit E by and between the Initial Issuer, the Trustee, the Master Servicer
and the applicable Lockbox Bank, which agreement sets forth the rights of the
Issuer, the Trustee and the applicable Lockbox Bank with respect to the
disposition and application of the Collections deposited in the applicable
Lockbox Account, including without limitation the right of the Trustee to direct
the Lockbox Bank to remit all Collections directly to the Trustee and (ii) with
respect to Loans pledged to secure an Additional Series, the lockbox agreements
or similar arrangements described in the applicable Indenture and Servicing
Agreement.

        "Master Servicer" shall mean, with respect to each Indenture and
Servicing Agreement, the entity then designated as the servicer or master
servicer under such agreement.

        "Note" shall mean any Loan-backed note issued, executed and
authenticated in accordance with an Indenture and Servicing Agreement and, where
appropriate, any related Indenture Supplement.

        "Payment Date" shall mean, with respect to any Series, the payment date
set forth in the related Indenture and Servicing Agreement or in the related
Indenture Supplement, as applicable.

        "Pool Purchase Agreement" shall mean (i) with respect to Series 2002-1
Notes, the master purchase agreement dated as of August 29, 2002 by and between
the Company and the Initial

3

--------------------------------------------------------------------------------




Issuer and all amendments thereof and supplements thereto and (ii) with respect
to any Additional Series, the Term Purchase Agreement by and between the Company
and the Additional Issuer which issues such Additional Series.

        "PPA Supplement" shall mean any Term Purchase Agreement or any
supplement to the Pool Purchase Agreement relating to a particular Series of
Notes.

        "Series" shall mean (i) with respect to the sale of Loans to the
Purchaser pursuant to a PA Supplement, all Loans sold pursuant to a PA
Supplement and (ii) with respect to Notes, the Series 2002-1 Notes or any
Additional Series.

        "Series Termination Date" shall mean, with respect to any Series, the
Series Termination Date as defined in the related PA Supplement or Indenture and
Servicing Agreement.

        "Trustee" shall mean with respect to each Indenture and Servicing
Agreement, the entity designated as the trustee under such agreement.

Section 2.    Representations and Warranties.

        (a)   Subsection 6(a)(ix) of the Master Loan Purchase Agreement is
hereby amended and restated to read in its entirety as follows:

        (ix)    Lockbox Accounts.    Except in the case of any Lockbox Account
pursuant to which only Collections in respect of Loans subject to a PAC or
Credit Card Account are deposited, the Seller has filed a standing delivery
order with the United States Postal Service authorizing each Lockbox Bank to
receive mail delivered to the related Post Office Box. The account numbers of
all Lockbox Accounts, together with the names, addresses, ABA numbers and names
of contact persons of all the Lockbox Banks maintaining such Lockbox Accounts
and the related Post Office Boxes (other than those separately identified in an
Indenture and Servicing Agreement), are set forth in Schedule 4. Except as
described in the Intercreditor Agreement, from and after the Initial Closing
Date, the Seller shall not have any right, title and/or interest in or to any of
the Lockbox Accounts or the Post Office Boxes and will maintain no Lockbox
accounts in its own name for the collection of payments in respect of the Loans.
The Seller has no lockbox or other accounts for the collection of payments in
respect of the Loans other than the Lockbox Accounts.

        (b)   Subsection 6(b)(ix) of the Master Loan Purchase Agreement is
hereby amended and restated to read in its entirety as follows:

        (ix)    Original Loans.    All original executed copies of such Loans
are or, within 30 days of Purchase, will be in the custody of the Custodian
except to the extent otherwise permitted pursuant to Section 6(b)(xiv).

        (c)   Subsection 6(b)(xiv)(B)(2) of the Master Loan Purchase Agreement
is hereby amended and restated to read in its entirety as follows:

        (2)   the original recorded Mortgage (or a copy thereof, if applicable,
for Mortgages that have been submitted for recording as set forth herein) and
Assignments of Mortgages in favor of the Collateral Agent (or a copy of such
recorded Mortgage or Assignment of Mortgage, as the case may be, certified to be
a true and complete copy thereof, if the original of the recorded Mortgage or
Assignment of Mortgage is lost or destroyed), provided that in the case of any
Loan with respect to which the related Mortgage and/or deed has been removed
from the Loan File for review and recording in the local real property recording
office, the original Mortgage shall have been returned to the Loan File no later
than 180 days from the date on which the related Timeshare Property is required
to be deeded to an Obligor.

4

--------------------------------------------------------------------------------

        (d)   Subsection 6(d) of the Master Loan Purchase Agreement is hereby
amended and restated to read in its entirety as follows:

        (d)    Survival of Representations and Warranties.    It is understood
and agreed that the representations and warranties contained in this Section 6
shall remain operative and in full force and effect, shall survive the transfer
and conveyance of the Loans with respect to any Series by the Seller to the
Company under this Agreement and any PA Supplement, the conveyance of the Loans
by the Company to the Initial Issuer or to an Additional Issuer pursuant to the
Pool Purchase Agreement and any PPA Supplement or any Term Purchase Agreement
and the Grant of the Collateral by the Initial Issuer or any Additional Issuer
to the Collateral Agent and shall inure to the benefit of the Company, the
respective Issuers, the Trustees, the Collateral Agent and the Noteholders and
their respective designees, successors and assigns.

        Section 3.    Covenants of the Seller.    Subsection 8(b)(iv) of the
Master Loan Purchase Agreement is hereby amended and restated to read in its
entirety as follows:

        (iv)    Change in Payment Instructions to Obligors.    Add, except in
connection with the issuance of an Additional Series of Notes, or terminate any
bank as a bank holding any account for the collection of payments in respect of
the Loans from those listed in Exhibit E or make any change in its instructions
to Obligors regarding payments to be made to any Lockbox Account at a Lockbox
Bank, unless the Company and the Trustee shall have received (A) 30 days' prior
written notice of such addition, termination or change, (B) written confirmation
from the Seller that, after the effectiveness of any such termination, there
will be at least one Lockbox in existence and (C) prior to the date of such
addition, termination or change, (1) executed copies of Lockbox Agreements
executed by each new Lockbox Bank, the Seller, the Company, the Master Servicer
and the Trustee and (2) copies of all agreements and documents signed by either
the Company or the respective Lockbox Bank with respect to any new Lockbox
Account.

        Section 4.    Amendments.    Subsection 11(a) of the Master Loan
Purchase Agreement is hereby amended and restated to read in its entirety as
follows:

        (a)    Amendment.    This Agreement may be amended from time to time or
the provisions hereof may be waived or otherwise modified by the parties hereto
by written agreement signed by the parties hereto.

        Section 5.    Assignment.    Subsection 11(b) of the Master Loan
Purchase Agreement is hereby amended and restated to read in its entirety as
follows:

        (b)    Assignment.    The Company has the right to assign its interests
under this Agreement and any PA Supplement as may be required to effect the
purposes of the Pool Purchase Agreement or any Term Purchase Agreement without
the consent of the Seller, and the assignee shall succeed to the rights
hereunder of the Company. The Seller agrees to perform its obligations hereunder
for the benefit of the respective Issuers, Trustees and Noteholders and for the
benefit of the Collateral Agent, and agrees that such parties are intended third
party beneficiaries of this Agreement and agrees that the Trustees (or the
Collateral Agent) and (subject to the terms and conditions of the applicable
Indenture and Servicing Agreement and any applicable Indenture Supplement) the
Noteholders may enforce the provisions of this Agreement and any PA Supplement,
exercise the rights of the Company and enforce the obligations of the Seller
hereunder without the consent of the Company.

Section 6.    Miscellaneous.

        (a)    Counterparts.    This Amendment may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

5

--------------------------------------------------------------------------------

        (b)    GOVERNING LAW.    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PRINCIPLES.

        IN WITNESS WHEREOF, the parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized, all as of the day
and year first above written.

    TRENDWEST RESORTS, INC.
as Issuer
 
 
By:
 
/s/  DUNCAN H. COCROFT      

--------------------------------------------------------------------------------

        Name: Duncan H. Cocroft         Title: Executive Vice President and
Treasurer
 
 
SIERRA DEPOSIT COMPANY, LLC
as Depositor
 
 
By:
 
/s/  JOHN COLE       

--------------------------------------------------------------------------------

        Name: John Cole         Title: President and Treasurer

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.18



FIRST AMENDMENT TO MASTER LOAN PURCHASE AGREEMENT
RECITALS
